      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIO DAVIS,                               )
individually and on behalf of all others     )
similarly situated,                          )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. __________
                                             )
LIFETOUCH, INC.,                             )
                                             )
       Defendant.                            )

                                CLASS ACTION COMPLAINT

       Plaintiff Antonio Davis (“Plaintiff”), on behalf of himself and all others similarly situated

(“Class” or “Class Members”), states and alleges as follows:

                                       INTRODUCTION

       1.      Defendant Lifetouch, Inc. (“Defendant” or “Lifetouch”) is in the business of selling

school pictures. It contracts with schools to provide bi-annual photography sessions within schools

and sells the photographs to the students’ parents and guardians.

       2.      The photographs Lifetouch takes in the Spring are regularly sold under a so-called

“Family Approval” model whereby students’ portraits and/or products printed with their portraits

are sent home with the students. They are accompanied by written materials directing parents and

guardians to purchase the portraits and/or products or return them to school.

       3.      This practice is in direct violation of Kansas law. Specifically, Defendant violates

K.S.A. § 50-617(a) each time it sends students home with unordered portraits and/or products.

Defendant further violates K.S.A. § 50-617(c) each time it directs parents and guardians to pay for

this unordered merchandise.


                                                 1
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 2 of 14




       4.      Defendant is also unlawfully engaging in deceptive acts and practices in violation

of the Kansas Consumer Protection Act (“KCPA”), K.S.A. § 50-626(b)(2) and (3), by willfully:

(1) failing to inform parents and guardians that unordered school portraits and/or products are

deemed unconditional gifts under Kansas law and require no payment or return; and (2) seeking

payment for unordered portraits and/or products and/or implying that parents and guardians are

legally obligated to pay for the portraits and/or products or return them.

       5.      Finally, Defendant is unjustly enriched by accepting payment for unordered

portraits and/or products, which are deemed unconditional gifts under Kansas law and therefore

do not require payment or return.

       6.      Plaintiff brings this lawsuit as a class action against Defendant on behalf of himself

and all others similarly situated under Fed. R. Civ. P. 23 to recover damages, statutory damages,

injunctive relief, attorneys' fees, costs and expenses, and any other relief that the Court deems just

and appropriate resulting from Defendant's violations of K.S.A. §§ 50-617(a) and (c), §§ 50-

626(b)(2) and (3), and from Defendant's unlawful practice of unjustly enriching itself by accepting

payment for unordered portraits and/or products.

                                             PARTIES

       7.      Plaintiff Antonio Davis is a citizen of Kansas. During all times relevant, he has

resided in Olathe, Kansas.

       8.      Defendant Lifetouch, Inc. is a Minnesota corporation with its principal place of

business in Minnesota. It may be served via its registered agent, Corporation Service Company,

located at 2345 Rice Street, Suite 230, Roseville, MN 55113.

       9.      On its website, Defendant states that it has been “the professional photograph

company of choice for schools and families” for more than 80 years.



                                                  2
         Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 3 of 14




         10.   Defendant operates in local communities across the country, including Olathe and

the State of Kansas.

         11.   During all times relevant, Plaintiff had two children attending elementary and/or

middle school in the Olathe School District.

         12.   As explained in detail below, Defendant sent unordered portraits and/or products

home with Plaintiff’s children and sought payment for them in violation of Kansas law.

         13.   Moreover, Defendant willfully failed to inform Plaintiff that the unordered portraits

and/or products were gifts that did not require payment in violation of Kansas law.

                                   JURISDICTION AND VENUE

         14.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332(a)(1) and 1367 since

Plaintiff and Defendant are citizens of different states (Kansas and Minnesota, respectively), and

the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

         15.   This Court also has jurisdiction over this action pursuant to 28 U.S.C. §§

1332(d)(2)(A) and 1367 since Plaintiff and Defendant are citizens of different states, and the

aggregate amount in controversy for the class exceeds $5,000,000.00, exclusive of interests and

costs.

         16.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) since Defendant

conducts business, has substantial business contacts, and can be found in this District. Also, the

claims set forth herein have arisen and occurred in substantial part in this District.

                                      GENERAL ALLEGATIONS

         17.   To millions of parents and students, “Lifetouch” is a household name.

         18.   Defendant has described itself as “the national leader in school photography.”




                                                  3
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 4 of 14




        19.     In fact, in an August 27, 2016 article with the Star Tribune, CEO Michael Meek

said that Defendant is the nation’s largest producer of school photos.

        20.     Defendant also publishes yearbooks, operates portrait studios in retail stores, and is

the biggest player in the church directories market.

        21.     As explained in its September 30, 2018 SEC filing, Defendant captures images of

more than 25,000,000 individuals each year.

        22.     In one form or another, Defendant’s photos find their way to the wallets,

refrigerators, bookshelves and picture frames of more than 48 million homes across North America

each year.

        23.     Defendant controls approximately 40% of the market for school photos, which

accounts for well over half of the company’s revenue, but is facing challenges in the industry.

        24.     Defendant sells Spring portraits under a “Family Approval” model in some

markets, including in the Olathe School District and, on information and belief, other communities

in the State, whereby portraits and/or products are sent home with students, and their parents and

guardians are directed to pay for the portraits and/or products or return them.

        25.     During the relevant time, Defendant has sold Spring portraits and/or products in

Kansas under the “Family Approval” model.

        26.     By way of example, Defendant sent unordered portraits and/or products to Plaintiff

at least twice in the last three years.

        27.     In or around the Spring of 2017 and 2018, Plaintiff’s children came home from

school with Lifetouch portraits and/or products taken by Defendant.

        28.     Defendant did not ask Plaintiff to pre-order these portraits and/or products sent to

Plaintiff under the “Family Approval” model.



                                                  4
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 5 of 14




       29.     On June 13, 2017, Plaintiff received an email from Defendant with the subject

“Don’t forget to pay for [child’s name]’s Spring Pictures!” stating, “There’s still time to pay for

Spring Pictures! If you’ve already paid, thank you. Don’t forget! Pay for your Spring Pictures

online with your student’s unique credentials.” (Ex. 1).

       30.     On March 23, 2018, Plaintiff received an email from Defendant stating, “Student

portrait packages have shipped and will be coming home soon with [child’s name]. Select your

favorites and pay at mylifetouch.com. . . . Please return any portraits not purchased to your school.”

(Ex. 2).

       31.     On May 15, 2018, Plaintiff received an email from Defendant stating: “There’s still

time to pay for your Spring Pictures! If you’ve already paid, thank you.” The email then instructed

parents and guardians to “[p]ay for your Spring Pictures online with your student’s unique

credentials.” (Ex. 3).

       32.     Two days later, on May 17, 2018, Plaintiff received another email from Defendant

stating: “Reminder: There’s still time to pay for Spring Pictures!” (Ex. 4).

       33.     Plaintiff believes he purchased his children’s school photographs from Lifetouch

in the Spring of 2017 and/or 2018.

       34.     Plaintiff believes he received similar envelopes from Defendant containing

unordered school portraits and/or products in prior years as well.

       35.     Defendant’s communications, including its envelopes, written materials and emails

do not disclose that Kansas law prohibits the distribution of unordered merchandise and/or that

these portraits and/or products are unconditional gifts that do not require payment or return.




                                                  5
       Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 6 of 14




        36.     Further, through its communications, including its envelopes, written materials and

emails, Defendant willfully misrepresents, misstates and/or improperly suggests that parents and

guardians are legally obligated to purchase the portraits and/or products or return them.

        37.     On information and belief, Defendant has distributed the same or similar envelopes

containing unordered school portraits and/or products to all elementary and middle school students

in Olathe and other school districts across the State.

        38.     Defendant’s “Family Approval” model directly violates Kansas law.

        39.     Moreover, sending unsolicited goods home with students unfairly pressures parents

and guardians to pay for Defendant’s expensive portraits and/or products or risk disappointing

their children and/or face embarrassment in front of teachers and school administrators.

        40.     On information and belief, Defendant contracts with dozens of school districts in

this State to be their exclusive school photographer for purposes of, among other things, school

portraits, yearbooks, class/extracurricular photographs, and staff photographs.

        41.     Defendant is aware that its practice of sending students home with unordered

portraits and/or products and seeking payment for them is unlawful but continues the practice to

increase its profits.

        42.     Shutterfly, Inc., Defendant’s parent company, recently stated in a September 30,

2018 SEC filing:

        In some markets, Lifetouch offers spring portraits under a “Family Approval”
        model whereby portrait products are distributed by the school to parents for review.
        Parents are asked to pay for the products they elect to keep (if any) and to return
        any products they do not wish to purchase to the school. Lifetouch has been and in
        the future may be subject to claims from individuals that these products qualify
        as “gifts” and/or that the program does not comply with legislation pertaining
        to “unsolicited goods.” While we do not believe that such legislation is applicable
        to school photography, if Lifetouch becomes subject to such claims and is required
        or elect to curtail the use of the Family Approval model, its business and revenue
        may be negatively impacted.

                                                  6
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 7 of 14




Shutterfly, Inc., Quarterly Report (Form 10-Q), at 74 (September 30, 2018), available at

https://www.sec.gov/ix?doc=/Archives/edgar/data/1125920/000112592018000020/sfly-

20180930.htm (Emphasis added).

       43.     Plaintiff brings this class action on behalf of similarly situated individuals to stop

Defendant’s illegal use of the “Family Approval” model and recover money damages for the Class

caused by Defendant’s conduct.

                              CLASS ACTION ALLEGATIONS

       44.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and as the Class Representative of the following persons (the “Class”):

               All Kansas residents who received unordered school portraits and/or
               products from Defendant within the past three years.

       45.     Excluded from the Class are: (1) the Judge to whom this case is assigned, members

of his/her immediate family, and employees of the Court; (2) all persons who make a timely

election to be excluded from the Class; and (3) the law firms representing the parties in this action

and the immediate family of counsel of record.

       46.     Plaintiff’s claims satisfy the numerosity, commonality, typicality, adequacy,

predominance and superiority requirements for a class action pursuant to Fed. R. Civ. P. 23.

       47.     The Class sought easily satisfies the numerosity standard as it consists of more than

100 persons, and likely thousands upon thousands more, who are geographically dispersed across

the State of Kansas. Accordingly, joinder of all Class members in a single action is impracticable.

       48.     Questions of fact and law common to the Class predominate over any questions

affecting only individual members. Common questions include, but are not limited to:




                                                 7
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 8 of 14




               a.     Whether Defendant engaged in the conduct described herein;

               b.     Whether Defendant violated K.S.A. §§ 50-617(a);

               c.     Whether Defendant violated K.S.A. § 50-617(c);

               d.     Whether Defendant violated K.S.A. §§ 50-626(b)(3)(b) and (c);

               e.     Whether Defendant is unjustly enriched by accepting payment for

                      unordered portraits and products;

               f.     Whether Plaintiff is entitled to injunctive relief; and

               g.     The appropriate measure of monetary damages and other relief.

       49.     Plaintiff’s claims are typical among the members of the Class sought in that:

               a.     They received unordered school portraits and/or products from Defendant;

               b.     Defendant failed to inform them that unordered school portraits and/or

                      products are deemed unconditional gifts under Kansas law and do not

                      require payment or return; and

               c.     Defendant sought payment for unordered school portraits and/or products

                      while stating and/or implying that Plaintiff and the Class were legally

                      obligated to pay for or return the portraits and/or products.

       50.     Plaintiff is an adequate representative of the Class because he is a member and his

interests do not conflict with the interests of the members he seeks to represent. The interests of

the members will be fairly and adequately protected by Plaintiff and the undersigned counsel, who

have extensive experience prosecuting complex class action litigation, including consumer class

actions.




                                                 8
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 9 of 14




       51.        Maintenance of these claims as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Class have little interest

in individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to relatively

small recoveries per member of the Class, and there are no material difficulties impairing

management of a class action.

       52.        It would be impracticable and undesirable for each member of the Class to bring a

separate action. In addition, the maintenance of separate actions would place a substantial and

unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all Class members.

                            COUNT I - VIOLATION OF K.S.A. § 50-617(a)
                               On Behalf of Plaintiff and the Class

       53.        Plaintiff hereby incorporates by reference and re-alleges all paragraphs previously

alleged herein.

       54.        Pursuant to K.S.A. § 50-617(e), § 50-617(a) is part of the KCPA.

       55.        Defendant is a “supplier” under the KCPA. See K.S.A. § 50-624(l).

       56.        The school portraits and/or products delivered by Defendant are “property” under

the KCPA. See K.S.A. § 50-624(j).

       57.        During times relevant, Defendant sent home unordered school portraits and/or

products to Plaintiff and the Class in the Spring.

       58.        Defendant violated K.S.A. § 50-617(a) by distributing these unordered portraits

and/or products to Plaintiff and the Class.




                                                     9
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 10 of 14




        59.       Although K.S.A. § 50-617(a) deems these unordered portraits and/or products

unconditional gifts, Defendant directed Plaintiff and the Class to pay for them or return them to

the school.

        60.       Defendant’s failure to comply with Kansas law was without just cause or excuse

and, in fact, Defendant was and is aware that it is violating Kansas law but continues doing so to

increase its profits.

        61.       As a result of Defendant’s violations, Plaintiff and the Class are entitled to

injunctive relief, including attorneys’ fees, costs and interests, and any other relief the Court deems

just and appropriate.

                         COUNT II - VIOLATION OF K.S.A. § 50-617(c)
                             On Behalf of Plaintiff and the Class

        62.       Plaintiff hereby incorporates by reference and re-alleges all paragraphs previously

alleged herein.

        63.       Pursuant to K.S.A. § 50-617(e), § 50-617(a) is part of the KCPA.

        64.       Defendant is a “supplier” under the KCPA. See K.S.A. § 50-624(l).

        65.       The school portraits and/or products delivered by Defendant are “property” under

the KCPA in K.S.A. § 50-624(j).

        66.       During times relevant, Defendant have sent unordered school portraits and/or

products to Plaintiffs and the Class in the Spring. Defendant directs them to pay for the portraits

and/or products or return them to school.

        67.       Defendant has also emailed Plaintiff and the Class reminding them to pay for these

portraits and/or products.




                                                  10
      Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 11 of 14




        68.       By stating that Class members must pay for unordered goods or return them,

Defendant was attempting to collect for unordered property, which is a deceptive act in violation

of the KCPA pursuant to K.S.A. § 50-617(c).

        69.       Defendant’s failure to comply with Kansas law was without just cause or excuse

and, in fact, Defendant is and was aware that it is violating Kansas law but continues doing so to

increase its profits.

        70.       As a result of Defendant’s violations, Plaintiff and the Class members are entitled

to compensatory damages, civil penalties, attorneys’ fees, costs and interest, injunctive relief, and

any other relief the Court deems just and appropriate.

               COUNT III - VIOLATION OF K.S.A. § 50-626(b)(3)(b) AND (c)
                            On Behalf of Plaintiff and the Class

        71.       Plaintiff hereby incorporates by reference and re-alleges all paragraphs previously

alleged herein.

        72.       Defendant is a “supplier” under the KCPA. See K.S.A. § 50-624(l).

        73.       The school portraits and/or products distributed by Defendant are “property” under

the KCPA. See K.S.A. § 50-624(j).

        74.       Plaintiff and the Class are “consumer[s]” under the KCPA. See K.S.A. § 50-624(b).

        75.       Defendant effectuated “consumer transactions” under the KCPA, § 50-624(c),

when it distributed to Plaintiff and the Class property in the form of school portraits and/or products

and solicited payment for such property.




                                                  11
     Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 12 of 14




       76.        Further, Defendant unlawfully engaged in a deceptive act and practice in violation

of K.S.A. § 50-626(b)(3) when it sought payment for the unordered school portraits and/or

products but willfully omitted to inform Plaintiff and the Class of the material fact that unordered

school portraits and/or products are deemed unconditional gifts pursuant to K.S.A. § 50-617(a)

and therefore require no payment or return.

       77.        Alternatively, Defendant unlawfully engaged in a deceptive act and practice in

violation of K.S.A. § 50-626(b)(2) when it sought payment for the unordered school portraits

and/or products but willfully misrepresented to Plaintiff and the Class by falsehood, ambiguity

and/or innuendo as to the material fact that Plaintiff and the Class were legally obligated to pay

for the portraits and/or products or return them to school.

       78.        Despite knowing the law, Defendant deceptively told Plaintiff and the Class that

they must pay for or return the unordered school portraits and/or products.

       79.        As a result of Defendant’s violations, Plaintiff and the Class are entitled to

compensatory damages, civil penalties, attorneys’ fees, costs and interest, injunctive relief, and

any other relief the Court deems just and appropriate.

         COUNT IV – MONEY HAD AND RECEIVED/UNJUST ENRICHMENT
                       On Behalf of Plaintiff and the Class

       80.        Plaintiff hereby incorporates by reference and re-alleges all paragraphs previously

alleged herein.

       81.        As a direct and proximate result of Defendant’s actions as stated herein, Plaintiff

and the Class paid Defendant for unordered school portraits and/or products.

       82.        These portraits and/or products are deemed unconditional gifts pursuant to K.S.A.

§ 50-617(a).




                                                  12
     Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 13 of 14




       83.     Accordingly, Plaintiff and the Class conferred a benefit on Defendant by paying for

unordered portraits and/or products when such payments were unnecessary.

       84.     Defendant realized and appreciated the benefit it received and is receiving, and

Defendant accepts and retains this benefit in violation of Kansas law.

       85.     Defendant’s failure to comply with Kansas law confers an unjust benefit upon the

company.

       86.     As such, Plaintiff and the Class should be issued a full refund of monies paid for

the unordered school portraits and/or products that were gifts under Kansas law.

       87.     WHEREFORE, Plaintiff prays on behalf of himself and all other Class members

for: a judgment in his favor against Defendant in such amount as is fair and reasonable; injunctive

relief preventing Defendant from continuing to accept payment for unordered portraits and

products; an award of attorneys’ fees, costs and expenses; and any other relief as the Court deems

just and proper.

                                    PRAYER FOR RELIEF

       Plaintiff, individually and on behalf of the Class, seeks the following relief:

       1.      An order determining that this action may proceed as a class action under Fed. R.

               Civ. P. 23 on behalf of the Class as Named Plaintiff and Class Representative for

               the Class;

       2.      An order designating Plaintiff’s undersigned counsel as Class Counsel;

       3.      An order issuing proper notice to the Class at Defendant’s expense;

       4.      An order declaring that Defendant committed the statutory violations set forth
               above;

       5.      An order issuing appropriate injunctive relief;

       6.      An award of compensatory damages and statutory damages;

                                                13
    Case 2:19-cv-02130-DDC-KGG Document 1 Filed 03/10/19 Page 14 of 14




      7.     Pre-judgment and post-judgment interest, as provided by law;

      8.     Attorneys’ fees and costs; and

      9.     Such other relief as the Court deems just and appropriate.

                                      JURY DEMAND

      Plaintiff demands trial by jury on all issues of this cause in Kansas City, Kansas.

DATED: March 10, 2019                               Respectfully submitted,

                                                     /s/ Jack McInnes
                                                    Jack D. McInnes (#21898)
                                                    MCINNES LAW LLC
                                                    1900 West 75th Street, Suite 120
                                                    Prairie Village, KS 66208
                                                    Telephone: (913) 220-2488
                                                    Facsimile: (913) 273-1671
                                                    jack@mcinnes-law.com

                                                    ATTORNEY FOR PLAINTIFF




                                               14
